            Case 3:20-cv-00201-RNC Document 91 Filed 04/20/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 SELINA SOULE, et al.,                         :   Docket No. 3:20-cv-00201-RNC
      Plaintiffs,                              :
                                               :
 v.                                            :
                                               :
 CONNECTICUT ASSOCIATION OF                    :
 SCHOOLS, INC., et al.,                        :
     Defendants                                :   April 20, 2020

                                MOTION TO JOIN
                        ADDITIONAL PARTIES TO THE ACTION

        Through their attorneys, the Danbury Board of Education, the Bloomfield Board of

Education, the Cromwell Board of Education, the Glastonbury Board of Education, the Canton

Board of Education, and the Connecticut Association of Schools/Connecticut Interscholastic

Athletic Conference move pursuant to Fed. R. Civ. P. 19 and 20 to join the United States

Department of Education and Secretary Betsy DeVos, in her official capacity, as parties to this

lawsuit. Wherefore, the Defendants request that this motion be granted, together with such

further and additional relief the Court deems necessary.




8599963v1
            Case 3:20-cv-00201-RNC Document 91 Filed 04/20/20 Page 2 of 3



The Defendants,

BY: /s/ Peter J. Murphy
PETER J. MURPHY (ct26825)
LINDA L YODER (ct01599)
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919
Telephone: 860-251-5950
Facsimile: 860-251-5316
Email: pjmurphy@goodwin.com
For Connection Association of School and the Danbury Board of Education


BY: /s/ Johanna G. Zelman
Johanna G. Zelman (ct26966)
Elizabeth M. Smith
FordHarrison, LLP
CityPlace II
185 Asylum Street, Suite 610
Hartford, CT 06103
Telephone: 860-740-1355
Facsimile: 860-578-2075
Email: jzelman@fordharrison.com
For the Cromwell Board of Education and the Bloomfield Board of Education

BY: /s/ David S. Monastersky
David S. Monastersky (ct13319)
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, CT 061114
Telephone: 860-249-1361
Facsimile: 860-249-7665
Email: dmonastersky@hl-law.com
For the Canton Board of Education and the Glastonbury Board of Education




                                          2
8599963v1
            Case 3:20-cv-00201-RNC Document 91 Filed 04/20/20 Page 3 of 3



                                 CERTIFICATION OF SERVICE

        This is to certify that on April 20, 2020, a copy of the foregoing Motion and
Memorandum of Law were filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System. In addition, a copy of this Motion, Memorandum of Law, and the Complaint
in this matter will be:

A. Delivered to:

John H. Durham
United States Attorney for the District of Connecticut
United States Attorney’s Office
157 Church Street
New Haven, CT 06510

B. Sent by certified mail to the civil-process clerk at the:

United States Attorney’s Office
157 Church Street
New Haven, CT 06510

C.      Sent by registered or certified mail to:

William P. Barr
Attorney General of the United States
Office of the Attorney General
441 4th St NW #1100
Washington, D.C. 20001

D.      Sent by registered or certified mail to:

Betsy DeVos
Secretary of Education
United States Department of Education
400 Maryland Avenue, SW
Washington, DC 20202



                                                       /s/ Peter J. Murphy
                                                       Peter J. Murphy


                                               3
8599963v1
